 


110 HR 4942 IH: To extend the temporary suspension of duty on crank-gear and parts thereof.
U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 4942 
IN THE HOUSE OF REPRESENTATIVES 
 
January 15, 2008 
Mr. Blumenauer introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on crank-gear and parts thereof. 
 
 
1.Crank-gear and parts thereof
(a)In generalHeading 9902.24.70 of the Harmonized Tariff Schedule of the United States (relating to crank-gear and parts thereof) is amended by striking 12/31/2009 and inserting 12/31/2011.
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
